Patrick Evans plaint. agt David Edwards Defendt in an action of the case for non paiment of wages due for ten monthes & Eighteen dayes at thirty Six Shillings in mony per month for his Service done 8s performed from Boston & from thence to Barbados, Jamaica & the bay of Campechia 8s unto this place again in the Ship called the Supply & for other due damages according to attachment dat. July. 16th 1675. . . . The Jury . . . founde for the plaint. Seventeen pound one Shilling 8s five pence mony & costs of Court £01:06:10. Patrick Evans personally appeared in the office aug° 3 d 1675: 8s acknowledged that hee had received full Satisfaction of mr David Edwards for the aboue written judgement.